DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant submitted remarks in response to the latest Office action on 2 February 2021.  Therein, Applicant amended claims 1-4, 6, 8, 11-14, and 16-18; Applicant cancelled claims 5, 7, 10, 15 and 19-20.  Claims 21-26 have been added.  The submitted claims have been entered and are considered below.

Response to Arguments
Applicant’s terminal disclaimer filed in response to the provisional rejection based on nonstatutory double patenting has been accepted.    The rejection has been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection based on 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) in view of Takahashi, et al. (U.S. Patent No. 5,832,400) and Tryon (U.S. Patent Publication No. 2005/0228553). 
With reference to claim 1, Bastian discloses a method of vehicle operation, comprising: determining information about an external environment of a vehicle being driven by a user (see col. 3:41-53), information about operational status of the vehicle (see col. 3:59 to col. 4:6 and 5:26-42), and user command inputs to the vehicle (see col. 6:17-59); determining a vehicle route with a GPS equipped user operated device (see col. 4:58-5:10).  Bastian does not explicitly disclose the next limitation.  
A teaching from Takahashi discloses determining predicted future road condition information that can affect vehicle power use along the determined vehicle route (see col. 14:21-42).   It would have 
Continuing with the claim, the combination of Bastian and Takahashi disclose using the determined information, the determined vehicle route, and the predicted future road conditions to calculate power needed over the vehicle route and set at least one target speed along the vehicle route based on the calculated power (see Bastian, col. 6:59-67, see also Takahashi col. 34:22 to col. 35:8).  Bastian does not disclose the last limitation of the claim in its entirety.  
As Bastian teaches calculating power (see col. 6:17-67, determining calculated speed, where power calculation is directly related to speed calculation), a teaching from Tryon discloses maximizing energy efficiency of the vehicle within one or more constraints and is further based on historic energy efficiency of the vehicle on the vehicle route. (see paras. 0033-0034, 0079-0080, disclosing energy efficient speeds based on historical route data and teaches “expected speed” which is based on calculations of previous/historical data of route for maximum/optimal efficiency).   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon previous vehicle behavior, which likelihoods can be also dependent upon the time of day, day of week or date.
Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a management system for vehicle power). It would have been obvious to one of ordinary skill in the art that the management system of Bastian is equivalent to a power management system as claimed based 
With reference to claim 2, Tryon discloses determining a future final destination (see paras. 0033-0034).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.
Referring to claim 3, Tryon further discloses the step of the power management system determining selecting a the future final destination using historical data associated with one or more drivers while the vehicle is enroute to the future final destination (see paras. 0033-0034).  
Referring to claim 4, Tryon further discloses the step of determining the future final destination using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).   
With reference to claim 6, Bastian further discloses wherein the vehicle route to a destination is determined using a combination of multiple route segments (see col. 6:17-67, segment dimension varies based on speed and milieu, speed and milieu dictates drivetrain parameters, implies multiple segments used), and wherein the multiple route segments are determined using route segmentation logic (see col. 
Regarding claim 21, Tryon further teaches wherein determining the future final destination does not comprise a user of the vehicle explicitly providing the future final destination (see para. 0034).
For claim 22, Tryon discloses wherein the one or more drivers consists of the user (see para. 0034). 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Takahashi, et al. (U.S. Patent No. 5,832,400) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claim 1 above, in view of Petrie (U.S. Patent Publication No. 2004/0084237). 
For claim 8, Tryon teaches wherein target speed is determined by determining a most energy-efficient speed (see paras. 0033-0034).  Tryon does not disclose a range of speeds.  A teaching from Petrie discloses the use of a range of speeds (see para. 0106).   It would have been obvious to one of ordinary skill in the art to modify Bastian with the teachings of Petrie based on the motivation to improve a vehicle cruise control system which enables a driver to define a speed range between an upper set speed and a lower set speed, and further enables the driver to redefine at least one of the upper set speed and lower set speed, so as to redefine the speed range.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Takahashi, et al. (U.S. Patent No. 5,832,400) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claim 1 above, in view of Breed, et al. (U.S. Patent No. 6,662,642).  
Bastian does not explicitly disclose that the vehicle can accept voice command inputs.   A teaching from Breed discloses wherein the GPS equipped user operated device can accept voice . 
Claim 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), in view of Breed, et al. (U.S. Patent No. 6,662,642).  
With reference to claim 11, Bastian discloses an apparatus comprising: a vehicle having a power source (see Fig. 1, #11), a communication system (see Fig. 1, servers #7 remote from vehicle, communication system implicit, col. 4:58 to 5:26), and a user interface system capable of accepting user command inputs (see col. 6:17-59); determining information about an external environment of a vehicle being driven by a user (see col. 3:41-53), information about operational status of the vehicle (see col. 3:59 to col. 4:6 and 5:26-42), and with the system set to calculate power and speed over a segment of a vehicle route without user command input of a target speed (see col. 6:17-67, determining calculated speed, where power calculation is directly related to speed calculation) and act to apply calculated power to the vehicle to travel along the segment of the vehicle route at the calculated speed (see col. 6:17-67) and a GPS equipped user operated device (see col. 4:58-5:10, vehicle equipped with GPS and user operated).  Bastian does not explicitly disclose accepting voice command inputs.
A teaching from Breed discloses wherein the GPS equipped user operated device can accept voice command inputs (see col. 17:48-67).   It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Breed to provide new and improved sensors for a vehicle which wirelessly transmit information about a state measured or detected by the sensor.  
Bastian does not explicitly disclose using a power management system. However, as Bastian discloses that the vehicle manages its own speed and that speed is directly related to power, the management of power is well known in the art to be equivalent and directly linked to the vehicle speed (and vice versa, alternatively, see Bastian, Fig,. 1, #1 and #11 control “vehicle drive system” implicit of a .  
Claims 12-14, 16 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Breed, et al. (U.S. Patent No. 6,662,642), as applied to claim 11 above, in view of Tryon (U.S. Patent Publication No. 2005/0228553).
	Referring to claim 12, Bastian does not explicitly disclose the claim.  A teaching from Tryon discloses wherein the future destination is not explicitly provided by the one or more users (see para. 0034).  Regarding the last limitation, while Tryon does disclose that a vehicle is capable of parking and a destination including a parking lot (see para. 0030), Tryon does not explicitly associate disclose that the destination will include parking or turning off the vehicle.  However, it is obvious to one of ordinary skill in the art that there are only two types of destinations, one where the vehicle is parked and one where the vehicle is not parked (e.g. fast food drive through).   It would have been obvious to one of ordinary skill in the art to limit the destinations to only include those that would have the vehicle deactivated and parked based on the motivation to improve destination determination to provide location estimates within +50 feet, so that stops within the roadway of a recognized road 108 can be discriminated from valid destinations 114, for which the vehicle would typically be pulled off the road, e.g. into a driveway or parking lot.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bastian to include the teaching of Tryon based on the motivation to improve the anticipation of a destination or a driving pattern can be responsive to associated likelihoods based upon previous vehicle behavior, which likelihoods can be also dependent upon the time of day, day of week or date. 

	Referring to claim 14, Tryon further discloses herein the future final destination is determined at least in part using statistical destination logic (see paras. 0025, 0027, using an algorithm for predicting a destination equivalent to statistical logic).  
	For to claim 16, Bastian further discloses wherein the vehicle route to a destination is determined using a combination of multiple route segments (see col. 6:17-67, segment dimension varies based on speed and milieu, speed and milieu dictates drivetrain parameters, implies multiple segments used), and wherein the multiple route segments are determined using route segmentation logic (see col. 6:17-67, “logic” of Bastian is taught by the calculations related to changing segment size) based at least in part on one of historical information of the user previously driving the vehicle on the vehicle route (see col. 5:11-17, sensor package on the vehicle for gathering milieu data; gathered milieu are detected elements retained in memory and therefore historical in nature, previous driver may also be the current driver). 
	With reference to claim 24, Tryon discloses wherein the at least one target speed is calculated using energy calculation logic (see paras. 0078-0080, where the calculated speed is intended for optimizing energy efficiency, any optimization/calculation of efficiency is equivalent to “logic”).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Breed, et al. (U.S. Patent No. 6,662,642), as applied to claim 11 above, in view of Petrie (U.S. Patent Publication No. 2004/0084237) and Tryon (U.S. Patent Publication No. 2005/0228553).  
Bastian does not disclose the claimed limitations.  A teaching from Petrie discloses wherein the at least one target speed is comprises a range of target speeds (see para. 0106).   It would have been 
A teaching from Tryon discloses determining an energy-efficient speed (see paras. 0033-0034), the energy-efficient speed configured to increase energy efficiency (see paras. 0033-0034), within one or more constraints, of the vehicle on the vehicle route, wherein the energy-efficient speed is determined at least in part based on historic energy efficiency of the vehicle on the vehicle route (see paras. 0078-0080, teaches “expected speed” equivalent to historic energy efficiency, which is based on calculations of previous/historical data of route for maximum/optimal efficiency).  
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787), Takahashi, et al. (U.S. Patent No. 5,832,400) and Tryon (U.S. Patent Publication No. 2005/0228553), as applied to claims 1 above, in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).
Bastian, Takahashi and Tryon do not explicitly disclose the limitation.  A teaching from Kantarjiev discloses wherein the at least one target speed is based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more particularly, to determining departure times to allow for on-time arrivals at particular locations based on evaluation of historic, present, and predicted road conditions.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Breed, et al. (U.S. Patent No. 6,662,642), as applied to claim 11 above, in view of Sato (U.S. Patent No. 7,346,449).
.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bastian, et al. (U.S. Patent No. 7,167,787) and Breed, et al. (U.S. Patent No. 6,662,642), as applied to claim 11 above, in view of in view of Kantarjiev, et al.  (U.S. Patent Publication No. 2005/0021225).
Bastian and Breed do not explicitly disclose the limitation.  A teaching from Kantarjiev discloses wherein the at least one target speed is based at least in part on iteratively simulated speeds (see paras. 0088-0089 for simulated speed; see para. 0048, update equivalent to iterate).    It would have been obvious to one of ordinary skill in the art to modify Bastian to include the teaching of Kantarjiev based on the motivation to improve the field of time-management for road travelers and vehicles, and more particularly, to determining departure times to allow for on-time arrivals at particular locations based on evaluation of historic, present, and predicted road conditions.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663